                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

THOMAS HINSON,

      Plaintiff,
v.                                                Case No.: 8:18-cv-1499-T-33AAS

UNITED STATES OF AMERICA,

      Defendant.
______________________________________/

                                      ORDER

      The United States moves to strike Thomas Hinson’s expert witnesses. (Docs.

30, 34). Mr. Hinson opposes the motion. (Doc. 31).

I.    BACKGROUND

       Mr. Hinson brought this action under the Federal Tort Claims Act (FTCA), 28

U.S.C. §§ 1346(b)(1) and 2674 et seq, for claims arising from a motor vehicle accident

between Mr. Hinson and an employee of the United States Postal Service. (Doc. 1).

Mr. Hinson served his expert disclosures, identifying eleven non-retained medical

providers involved in Mr. Hinson’s treatment and one retained medical expert. (Doc.

30, Ex. A).

      The United States moved to strike the eleven non-retained medical experts

listed in Mr. Hinson’s expert disclosures, arguing their testimony is beyond the scope

of their observation, diagnosis, and treatment of Mr. Hinson. (Doc. 30). The United

States also contends Mr. Hinson failed to summarize adequately the facts and

                                          1
opinions that each expert is expected to testify, in violation of Fed. R. Civ. P.

26(a)(2)(C). (Id.).

       After the United States filed its motion, Mr. Hinson amended his expert

disclosures, without leave to amend and after the deadline. (Doc. 31, Ex. A). The

amended disclosures remove four of the challenged experts and edit the summaries

for five of the remaining non-retained experts. (Id.). The United States asserts the

amended disclosures remain deficient and moves for an order excluding the testimony

of the remaining seven non-retained and treating medical experts. (Docs. 30, 34).

Mr. Hinson opposes the motion. (Doc. 31).

II.    APPLICABLE STANDARDS

       A.     Expert Witness Disclosures

       Rule 26(a)(2) governs disclosures by expert witnesses. “[A] party must disclose

to the other parties the identity of any witness it may use at trial to present evidence

under Federal Rule of Evidence 702, 703, or 705.” Fed. R. Civ. P. 26(a)(2)(A). The

rule distinguishes between experts who must provide a written report and those who

need not provide a written report.

       A witness who “is one retained or specially employed to provide expert

testimony in the case” must provide a written report, prepared and signed by the

witness.1 Fed. R. Civ. P. 26(a)(2)(B). Witnesses not retained or specially employed


1 The report must contain a complete statement of all opinions the witness will
express and the basis and reasons for them; the facts or data considered by the
witness in forming them; any exhibits that will be used to summarize or support
                                       2
to provide expert testimony need not provide a written report, but the expert

disclosures must include the subject matter on which the witness is expected to

present evidence under Federal Rule of Evidence 702, 703, or 705 and a summary of

the facts and opinions to which the witness is expected to testify. Fed. R. Civ. P.

26(a)(2)(C). This rule “is considerably less extensive than the report required by Rule

26(a)(2)(B)” and “[c]ourts must take care against requiring undue detail, keeping in

mind that these witnesses have not been specially retained and may not be as

responsive to counsel as those who have.” Id. (Advisory Committee Notes to 2010

Amendment).

      B.     Testimony by Treating Physician

      A treating physician may testify as either a lay witness or an expert witness;

however, to testify as an expert witness, the physician must provide the required

disclosures under either Rule 26(a)(2)(B) or Rule 26(a)(2)(C).2 See Fed. R. Civ. P.



them; the witness’s qualifications, including a list of all publications authored in the
previous ten years; a list of all other cases in which, during the previous four years,
the witness testified as an expert at trial or by deposition; and a statement of the
compensation to be paid for the study and testimony in the case. Fed. R. Civ. P.
26(a)(2)(B).

2The Advisory Committee explains: “A witness who is not required to provide a report
under Rule 26(a)(2)(B) may both testify as a fact witness and also provide expert
testimony under Evidence Rule 702, 703, or 705. Frequent examples include
physicians or other health care professionals and employees of a party who do not
regularly provide expert testimony. Parties must identify such witnesses under Rule
26(a)(2)(A) and provide the disclosure required under Rule 26(a)(2)(C). The (a)(2)(C)
disclosure obligation does not include facts unrelated to the expert opinions the
witness will present.” Id.
                                          3
26(a)(2)(C) (Advisory Committee Notes to 2010 Amendment); Whitehead v. City of

Bradenton, No. 8:13-CV-2845-T-30MAP, 2015 WL 1810727, at *4 (M.D. Fla. Apr. 20,

2015).

         Determining whether a Rule 26(a)(2)(B) report is required turns on the

substance of the testimony. Blakely v. Safeco Ins. Co. of Illinois, No. 6:13-CV-796-

ORL-37, 2014 WL 1118071, at *2-3 (M.D. Fla. Mar. 20, 2014). “Because a treating

physician considers not only the plaintiff’s diagnosis and prognosis, opinions as to the

cause of injuries do not require a written report if based on the examination and

treatment of the patient.” Id. “Treating physicians commonly consider the cause of

any medical condition presented in a patient, the diagnosis, the prognosis, and the

extent of disability, if any, caused by the condition or injury.” Id. “But, if a health

care professional is asked to give any additional opinions, beyond those procured

directly from treatment, then for those additional opinions to be admissible, Plaintiff

must first provide the full written disclosures required by Rule 26(a)(2)(B).” Blakely,

2014 WL 1118071, at *3.

III.     ANAYLSIS

         Mr. Hinson’s amended expert disclosures list these non-retained and treating

medical experts: Dr. James J. Lo (emergency physician), Michael Heldreth

(chiropractor), Dr. Sheryl Haynes (osteopathic physician), Dr. Mohit Bansal

(orthopedic surgeon), Dr. Jed Weber (neurosurgeon), Dr. Charles Domson



                                           4
(radiologist), and Dr. Jose M. Negron-Soto (radiologist).3 (Doc. 31, Ex. A).

       As treating physicians, the listed practitioners may be exempt from Rule

26(a)(2)(B)’s requirement of a written report. But Mr. Hinson must still comply with

the requirements of Rule 26(a)(2)(C) and disclose the subject matter on which the

witness is expected to present evidence under Federal Rule of Evidence 702, 703, or

705 and provide a summary of the facts and opinions to which the witness is expected

to testify.

       Mr. Hinson’s disclosure of expert testimony states Dr. Lo will testify to:

              [Mr. Hinson’s] presenting complaints in the emergency
              department; discharge recommendations and instructions;
              and care rendered in the emergency department and the
              necessity of the same.

(Doc. 31, Ex. A, p. 1). Similarly, both Dr. Domson and Dr. Negron-Soto will testify to:

              [Their] respective review and interpretations of the
              diagnostic studies mentioned above [November 30, 3016
              MRI of lumbar and cervical spine] and what is revealed by
              those studies, including abnormalities.

(Id. at pp. 8-9).   These short paragraphs do not comply with Rule 26(a)(2)(C)’s

requirements that the disclosures include actual and specific opinions, and the

factual bases supporting those opinions. Thus, Dr. Lo, Dr. Domson, and Dr. Negron-

Soto are stricken; however, Mr. Hinson may amend his expert disclosures as to these



3 In his amended expert disclosures, Mr. Hinson provided additional information to
the summaries of facts and opinions of Drs. Lo, Heldreth, Haynes, Bansal, and Weber.
(Doc. 30, Ex. A; Doc. 31, Ex. A). Mr. Hinson made no changes to the summaries of
radiologists Dr. Domson and Dr. Negron-Soto. (Id.).
                                          5
physicians.

      Mr. Hinson’s disclosure of expert testimony states Dr. Heldreth and Dr.

Haynes “will opine that the care and treatment provided … was reasonable,

necessary and related to the motor vehicle collision….” (Doc. 31, Ex. A, pp. 2-3). The

United States argues Dr. Heldreth’s and Dr. Haynes’s opinions on the cause of Mr.

Hinson’s injuries require a Rule 26(a)(2)(B) report. (Doc. 30, pp. 5-9; Doc. 34, pp. 2-

3).

      A physician who offers an opinion attained directly from treatment is not

subject to the expert witness disclosure requirements in Rule 26(a)(2)(B).         See

Blakely, 2014 WL 1118071, at *3, see also The Provident Bank v. Mattson, Case No.

8:10-cv-1338-T-33TBM, 2011 WL 1576582, at *2 (M.D. Fla. April 26, 2011). But if a

health care professional is asked to give additional opinions, beyond those procured

directly from treatment, then for those additional opinions to be admissible, full

written disclosures are required by Rule 26(a)(2)(B). Id.

      Mr. Hinson’s expert disclosures must clarify whether Dr. Heldreth and Dr.

Haynes will testify only on their opinions formed during their treatment of Mr.

Hinson. Any additional opinions Mr. Hinson may seek to elicit from these doctors

based on information learned outside their treatment relationship with Mr. Hinson

are inadmissible because Mr. Hinson failed to provide the full written disclosures.

See Fed. R. Civ. P. 37(c)(1) (providing that if a party fails to provide adequate

information or identify a witness as required by Rule 26, the party may not use that

                                          6
information or witness to supply evidence). Mr. Hinson also failed to provide an

adequate summary of the specific facts and opinions to which Dr. Heldreth and Dr.

Haynes are expected to testify. Thus, Dr. Heldreth and Dr. Haynes are stricken, and

Mr. Hinson may amend his expert disclosures as to these physicians.

       Although Mr. Hinson’s amended disclosures provide adequate detail as to Dr.

Bansal’s and Dr. Weber’s opinions and supporting facts, Mr. Hinson intends to offer

these physicians’ opinions on the causation of his injuries and future prognosis. (Doc.

31, Ex. A, pp. 3-9). Mr. Hinson must clarify that Dr. Bansal and Dr. Weber will testify

only on opinions formed during their treatment of Mr. Hinson. If not, Mr. Hinson

must provide the full written disclosures required by Rule 26(a)(2)(B). Thus, Dr.

Bansal and Dr. Weber are stricken, and Mr. Hinson may amend his expert disclosures

as to these physicians.

       The United States claims prejudice because Mr. Hinson’s inadequate expert

disclosures impeded the progress of the litigation. (Doc. 30, pp. 12-15). However,

there is sufficient time before trial for Mr. Hinson to amend his expert disclosures to

comply with Rule 26 without substantial harm to the United States. See Janice Reid

v. United States, No. 3:14-cv-420-J-34JRK, 2015 WL 12857077 (M.D. Fla. July 2,

2015) (finding the moving party suffered minimal prejudice when there was enough

time to amend the expert disclosures before trial).

III.   CONCLUSION

       Accordingly, the United States’ motion to strike expert witnesses (Doc. 30) is

                                          7
GRANTED:

      1)       Mr. Hinson’s amended expert disclosures (Doc. 31, Ex. A) are

STRICKEN. Mr. Hinson has until April 26, 2019 to amend his disclosures.

      2)       Mr. Hinson should clarify whether each non-retained treating expert

will testify only on opinions formed during their treatment of Mr. Hinson. If these

physicians will testify based on facts learned outside their treatment relationship

with Mr. Hinson, then Mr. Hinson must provide the information required under Rule

26(a)(2)(B).

      3)       Mr. Hinson’s amended disclosures should include an adequate summary

of the facts and opinions to which Dr. Lo, Dr. Domson, Dr. Negron-Soto, Dr. Heldreth,

and Dr. Haynes are expected to testify.

      4)       The discovery deadline is extended to April 26, 2019, for the sole

purpose of Mr. Hinson amending his expert disclosures. All other case management

deadlines remain in effect.

      ORDERED in Tampa, Florida on April 18, 2019.




                                          8
